DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed December 14, 2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
In re page 10 Applicant argues that the drawings are sufficiently clear to facilitate an understanding of the invention. In response, the Examiner respectfully disagrees. The drawings contain text and other elements that are unclear. For example, Fig. 7(b), underneath the block labeled “Region of Interest,” is text that is unreadable. Fig. 9 includes diagrams that are so faded as to lose needed detail, such as how axes are labeled on the sphere under “viewing orientation.” Fig. 14 includes unclear text—perhaps in a foreign language—on the line leading to the “Feedback Processor.” These are but a few examples of the many portions of the drawings that are unclear. 
Applicant’s additional arguments, filed December 14, 2021, have been noted; however, these arguments are moot based on a new grounds of rejection discussed below. 

Drawings
The drawings are objected to because they lack visual clarity. It is difficult to discern some portions of text and other features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a target view prediction controller configured to predict a picture for a target viewing position…” (claim 2);
“a prediction error controller configured to process a prediction error…” (claim 2);
“a patch packing controller configured to pack the prediction error-processed picture…” (claim 2); and
“a un-packer configured to unpack the picture” (claim 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fleureau et al. (US 2020/0374559, already of record, referred to herein as “Fleureau”) in view of Hannuksela et al. (US 2014/0168362, already of record, referred to herein as “Hannuksela”).

Regarding claim 1, Fleureau discloses: A video transmission apparatus comprising:
	a packer configured to pack a picture for view (Fleureau: Fig. 12, paragraphs [0132] and [0133], disclosing that point cloud data is projected in image patches and packed in an optimized manner in a picture; paragraphs [0008] through [0011], disclosing that the projected point cloud data is associated with a point of view);
	an encoder configured to encode the picture (Fleureau: Fig. 12, paragraph [0134], disclosing encoding of 3D image data via an encoder); and
a transmitter configured to transmit a bitstream including the picture (Fleureau: Fig. 12, paragraph [0134], disclosing that the data is encoded into a stream; paragraph [0106], disclosing that an encoded bitstream is transmitted to a destination via a communication interface), 
wherein the views are represented based on view parameters of the bitstream (Fleureau: Fig. 3, paragraph [0075], disclosing that a view is determined according to a solid angle centered on a point of view), 
wherein the bitstream further includes packing information (Fleureau: Figs. 8 and 9, paragraph [0082], disclosing encoding of packing information such as a location of a patch in the image and a value indicating whether a patch has been rotated), 
wherein the picture includes one or more regions (Fleureau: Fig. 9, paragraphs [0083] and [0084], disclosing that the picture includes multiple regions of a 3D scene) and the packing information includes width information related to the one or more regions and height information related to the one or more regions …
Fleureau does not explicitly disclose: wherein the picture is encoded based on a prediction mode.
	However, Hannuksela discloses: wherein the picture is encoded based on a prediction mode (Hannuksela: paragraphs [0247] through [0250] and [0441] through [0442], disclosing use of prediction modes in video coding).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use prediction techniques of Hannuksela in the video transmission apparatus of Fleureau.
	One would have been motivated to modify Fleureau in this manner in order to render coded video compatible with various known coding standards and video compression systems (Hannuksela: paragraph [0006]).

	Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 15, Fleureau and Hannuksela disclose: A video reception method comprising: 
receiving a bitstream including a picture for views (Fleureau: Fig. 12, paragraph [0134], disclosing that the data is encoded into a stream; paragraph [0106], disclosing that an encoded bitstream is transmitted to a destination—e.g., a decoder—via a communication interface; Fig. 13, paragraph [0135], disclosing receipt of encoded video for decoding); 
decoding the picture (Fleureau: Fig. 13, paragraphs [0135] through [0138], disclosing decoding of the picture); and 
unpacking the picture (Fleureau: Fig. 12, paragraphs [0132] and [0133], disclosing that point cloud data is projected in image patches and packed in an optimized manner in a picture; paragraphs [0008] through [0011], disclosing that the projected point cloud data is associated with a point of view; Fig. 13, paragraph [0138], disclosing unpacking of picture information for decoding), 
wherein the views are represented based on view parameters of the bitstream (Fleureau: Fig. 3, paragraph [0075], disclosing that a view is determined according to a solid angle centered on a point of view), 
wherein the bitstream further includes packing information (Fleureau: Figs. 8 and 9, paragraph [0082], disclosing encoding of packing information such as a location of a patch in the image and a value indicating whether a patch has been rotated), 
wherein the picture includes one or more regions (Fleureau: Fig. 9, paragraphs [0083] and [0084], disclosing that the picture includes multiple regions of a 3D scene) and the packing information includes width information related to the one or more regions and height information related to the one or more regions (Fleureau: Fig. 9, disclosing that the regions have a particular width and height; Fig. 6, paragraph [0079], disclosing that patches are generated as rectangular areas based on a projection), and 
wherein the picture is decoded based on a prediction mode (Hannuksela: paragraphs [0247] through [0250] and [0441] through [0442], disclosing use of prediction modes in video coding).
	The motivation for combining Fleureau and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 16, the claim recites analogous limitations to claim 15, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 2-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-7, Fleureau—either alone or in combination with other prior art of record—does not teach, suggest, or disclose a prediction error controller configured to process a prediction error for the predicted picture based on a source picture of the target viewing position and generate an error-front region map based on the predicted picture and the source picture and a patch packing controller configured to pack the prediction error-processed ipicture into a patch based on an error-prone region map.
Regarding claims 9-12, Fleureau—either alone or in combination with other prior art of record—does not teach, suggest, or disclose processing a prediction error for the predicted picture based on a source picture of the target viewing position and generating an error-front region map based on the predicted picture and the source picture and packing the prediction error-processed picture into a patch based on an error prone region map.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484